Citation Nr: 1328075	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  07-24 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residuals of a white matter infarct prior to April 30, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a white matter infarct since April 30, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973, and from April 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  That decision granted service connection for residuals of a white matter infarct, and assigned a noncompensable disability rating, effective from October 6, 2005.  The appellant appealed that decision, and the case was referred to the Board for appellate review.

The Board remanded the claim in May 2009 so that the Veteran could be scheduled for a Travel Board hearing.  The Veteran thereafter testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in October 2009.  A copy of the hearing transcript is of record and has been reviewed.  The case was most recently remanded by the Board in April 2010 to afford the Veteran a VA examination.  In a June 2011 rating decision, the RO increased the Veteran's evaluation to 10 percent effective April 30, 2010. The Veteran did not indicate that he is satisfied with the current 10 percent rating assigned and the issue remains on appeal.  

The issues of entitlement to non-service connected pension benefits based on the need for aid and attendance, service connection for a back disorder secondary to peripheral neuropathy, and a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

In December 2012, the Board remanded the issues on appeal back to the RO to obtain a medical opinion as to the nature and extent of symptomatology associated with the service-connected residuals of a white matter infarct.  

In response to the Board's remand instructions, the Veteran was afforded a VA neurological examination in April 2013.  In the body of the examination report, it was affirmatively opined that the Veteran did not experience any cognitive impairment or dementia as a result of the central nervous system condition.  The only impairment attributed to the residuals of the white matter infarct was mild weakness in the left upper extremity.  Significantly, the examiner also indicated that the central nervous system condition would affect the Veteran's ability to work.  The examiner wrote that the Veteran had to stop teaching following the stroke due to memory problems.  This finding is in direct contrast to the prior determination that the only impairment associated with the white matter infarct was left upper extremity weakness.  This finding is also significant in that one of the main complaints the Veteran had regarding the residuals of the white matter infarct was that he had problems with his memory.  He testified to this fact in October 2009.  The Board finds that a remand is required in order to obtain an addendum to the April 2013 examination report which addresses these conflicting findings.  

While these matters are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA, if appropriate, prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After the development set out above has been completed to the extent possible, the RO or the AMC should return the claims file to the examiner who conducted the April 2013 VA neurological examination and request that he address the following:

a.)  request that the examiner address the conflicting evidence in the examination report which indicates both that the only residual disability from the white matter infarct was left upper extremity weakness and that the Veteran's employment is affected by problems with his memory as a result of the white matter infarct.  

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

If the examiner who conducted the April 2013 VA examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional or professionals who should be tasked with determining the current severity and manifestations of all residuals of the service-connected white matter infarct found on examination.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected white matter infarct residuals under the applicable rating criteria.  Specific determinations must be made as to whether the Veteran experiences any memory loss due to the service-connected disability.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the RO's last adjudication of the claims) and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


